Dismissed and Memorandum Opinion filed March 29, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-11-00593-CV


                 NATHANIEL CLAYTON WEATHERS, Appellant

                                           V.

                   ATTORNEY GENERAL OF TEXAS, Appellee


                       On Appeal from the 387th District Court
                               Fort Bend County, Texas
                        Trial Court Cause No. 11-DCV-188531


                  MEMORANDUM                        OPINION


      This is an attempted appeal from an order signed June 6, 2011. In its brief
appellee alleged that the appeal should be dismissed for want of jurisdiction because the
order specifically reserved “all issues regarding ongoing child support, retroactive child
support, medical support, retroactive medical support and visitation until Nathaniel
Clayton Weathers is released from incarceration.”       The record supports appellee’s
contention.
       Appellee filed a petition to establish the parent-child relationship pursuant to
chapter 231 of the Texas Family Code. In the petition, appellee asked the court to
determine the parentage of a child, to order both current and retroactive child support,
and medical support and requested the court to appoint appropriate conservators.
Appellant was named as the presumed father. Appellant denied parentage and requested
paternity testing. The trial court did not order testing, and appellant did not appear for the
trial setting. The court entered a default order from which appellant appeals. In the
order, however, the court reserved decision on child support, medical support, and
visitation until appellant is released from incarceration. The order, therefore, is not a
final order and, as such, is not appealable.

       Generally, appeals may be taken only from final judgments. Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001). Interlocutory orders may be appealed only if
permitted by statute. Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex.
2001); Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig.
proceeding). The order is not final, and no statute permits interlocutory appeal.

       Accordingly, the appeal is ordered dismissed.



                                                   PER CURIAM



Panel consists of Justices Frost, Brown, and Christopher.




                                               2